[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED JUDGMENT
On September 8, 1992, this Court issued its CT Page 9052 memorandum of decision in the above matter.
Paragraph 6 a) of said memorandum contains an obvious typographical error. Accordingly, the Court corrects said error by ordering that said paragraph should be amended to read as follows:
"6 a) $5,000.00 on or before September 1, 1996."
In all other respects, the judgment shall remain in full force and effect.
Mihalakos, J.